Title: From George Washington to Arthur Young, 15 August 1789
From: Washington, George
To: Young, Arthur

 

Sir,
New York, August 15th 1789.

Recollecting that in one of your letters to me you had requested me to send to you a sample of the wool produced by my sheep, I directed that a fleece of a middling quality should be sent to me at this place after the season of shearing, which has been done, and I now transmit it to you by the british Packet, directed to the care of Messrs Wakelin Welch and Son in London. I am Sir, your most obedient Servant.

G. Washington

